[fispso2014perfopt1060001.jpg]
FIS PLAN AGREEMENTS FIS Performance Options Revised 10.29.2014 Exhibit 10.60
«Name» Fidelity National Information Services, Inc. Non-Statutory Stock Option
Award «Date» Notice of Stock Option Grant You (the “Optionee”) have been granted
the following option (the “Option”) to purchase Common Stock of Fidelity
National Information Services, Inc. (the “Company”), par value $0.01 per share
(“Share”), pursuant to the Fidelity National Information Services, Inc. Amended
and Restated 2008 Omnibus Incentive Plan (the “Plan”): Total number of shares
subject to Option: «Shares» Effective date of grant: «Date» Exercise price
«Price» Vesting Schedule: See Exhibit A Option term: 7 years See the Stock
Option Award Agreement and Plan Prospectus for the specific provisions related
to this Option Award, including the time period for exercise under various
termination events and other important information concerning this award. This
document is intended as a summary of your individual Option Award. If there are
any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Stock Option Agreement, Plan Document or
Plan Prospectus, the provisions of the formal documents will prevail.



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060002.jpg]
2 FIS Plan Agreements FIS Performance Option revised 10.29.2014 FIDELITY
NATIONAL INFORMATION SERVICES, INC. AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE
PLAN Stock Option Agreement GRANT OF OPTION. Option. On the terms and conditions
set forth in the Notice of Stock Option Grant and this Stock Option Agreement
(the “Agreement”), the Company grants to the Optionee on the Effective Date of
Grant the Option to purchase at the Exercise Price the number of Shares set
forth in the Notice of Stock Option Grant. Plan and Defined Terms. The Option is
granted pursuant to the Plan. All terms, provisions, and conditions applicable
to the Option set forth in the Plan and not set forth herein are hereby
incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. All capitalized terms that are used in the Notice of Stock Option Grant
or this Agreement and not otherwise defined therein or herein shall have the
meanings ascribed to them in the Plan. RIGHT TO EXERCISE. The Option hereby
granted shall be exercised by written notice to the Committee, specifying the
number of Shares the Optionee desires to purchase together with provision for
payment of the Exercise Price. Subject to such limitations as the Company may
impose (including prohibition of one more of the following payment methods),
payment of the Exercise Price may be made by (a) cash or its equivalent, (b) by
tendering Shares or directing the Company to withhold Shares from the Option
having an aggregate Fair Market Value at the time of exercise equal to the
Exercise Price, (c) by broker-assisted cashless exercise, (d) in any other
manner then permitted by the Company, or (e) by a combination of any of the
permitted methods of payment. The Company may require the Optionee to furnish or
execute such other documents as the Company shall reasonably deem necessary (i)
to evidence such exercise and (ii) to comply with or satisfy the requirements of
the Securities Act of 1933, as amended, the Exchange Act, applicable state or
non-U.S. securities laws or any other law. TERM AND EXPIRATION. Basic Term.
Subject to earlier termination pursuant to the terms here, the Option shall
expire on the expiration date set forth in the Notice of Stock Option Grant.
Termination of Employment or Service. Subject to the terms and conditions of
Optionee’s employment agreement, if any, the Optionee’s employment or service as
a Director or Consultant, as the case may be, is terminated, the Option shall
expire on the earliest of the following occasions: The expiration date set forth
in the Notice of Stock Option Grant; The date three months following the
termination of the Optionee’s employment or service for any reason other than
Cause, Retirement, death, or Disability; The date three years following the
termination of the Optionee’s employment or service for Retirement;



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060003.jpg]
3 FIS Plan Agreements FIS Performance Option revised 10.29.2014 The date one
year following the termination of the Optionee’s employment or service due to
death or Disability; or The date of termination of the Optionee’s employment or
service for Cause. The Optionee may exercise all or part of this Option at any
time before its expiration under the preceding sentence, but only to the extent
that the Option was vested and exercisable upon termination of the Optionee’s
employment or service. When the Optionee’s employment or service terminates,
this Option shall expire immediately with respect to the number of Shares for
which the Option is not yet vested. If the Optionee’s employment or service
terminates due to death or Disability (as defined below), prior to the vesting
of the Stock Options and before the expiration of the Option, and the
Performance Restriction has been met, then all the Stock Option Shares shall
vest as of the date of termination and become free of any forfeiture and
transfer restrictions described in the Agreement, all or part of this Option may
be exercised (prior to expiration) by the personal representative of the
Optionee or by any person who has acquired this Option directly from the
Optionee by will, bequest or inheritance, but only to the extent that the Option
was vested and exercisable upon termination of the Optionee’s employment or
service. Definition of “Cause.” The term “Cause” shall have the meaning ascribed
to such term in the Optionee’s employment agreement with the Company, or any
Affiliate or Subsidiary. If the Optionee’s employment agreement does not define
the term “Cause,” or if the Optionee has not entered into an employment
agreement with the Company, or any Affiliate or Subsidiary, the term “Cause”
shall mean (A) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (B) willful neglect of duties (other than due
to a physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (C) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral turpitude; (D) material breach of this Agreement; (E)
material breach of Company’s business policies, accounting practices or
standards of ethics; or (F) failure to materially cooperate with or impeding an
investigation authorized by the Board. Definition of “Disability.” The term
“Disability” shall have the meaning ascribed to such term in the Optionee’s
employment agreement with the Company, or any Affiliate or Subsidiary. If the
Optionee’s employment agreement does not define the term “Disability,” or if the
Optionee has not entered into an employment agreement with the Company, or any
Affiliate or Subsidiary, the term “Disability” shall mean the Optionee’s
entitlement to long-term disability benefits pursuant to the long-term
disability plan maintained by the Company or in which the Company’s employees
participate. Definition of “Retirement.” The term “Retirement” shall have the
meaning ascribed to such term in the Optionee’s employment agreement with the
Company or any Subsidiary. If the Optionee’s employment agreement does not
define the term “Retirement,” or if the Optionee has not entered into an
employment agreement with the Company or any Subsidiary, the term “Retirement”
shall mean the Optionee’s termination of employment without Cause on or after
age 55 if the sum of the Optionee’s age at termination of employment and Years
of Service with the Company total 65 or more. Definition of “Years of Service.”
The term “Years of Service” means years of consecutive and continuous service
with the Company or a predecessor entity.



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060004.jpg]
4 FIS Plan Agreements FIS Performance Option revised 10.29.2014 “Good Reason”
termination shall apply only if the Optionee has an employment agreement with
the Company, or Affiliate or any Subsidiary with an applicable provision and
shall have the meaning ascribed to that term in such employment agreement.
Notwithstanding any provision of this Agreement, if any provision of this
conflicts with an employment agreement by and between Optionee and the Company
which is currently in effect, such conflicting provisions of that Optionee’s
employment agreement shall supersede any such conflicting provisions of this
Agreement to the extent they are more favorable to Optionee (but only to the
extent such conflicting provisions of that Optionee’s employment agreement do
not conflict with the terms of the Plan). TRANSFERABILITY OF OPTION. The Option
shall not be transferable by the Optionee other than by will or the laws of
descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee's guardian or legal representative. TRADING STOCK Keep in mind that you
are subject to insider trading liability if you are aware of material, nonpublic
information when making a purchase or sale of Company stock. In addition, if you
are a Section 16 officer or a designated insider of the Company, you are subject
to blackout restrictions that prevent the sale of Company stock during certain
time periods referred to as the “blackout period”. The current “blackout period”
is from the end of each calendar quarter through two (2) days following the
Company’s earnings release. NON-COMPETITION This section shall apply only to
Optionees who, at the time of this grant, occupy a position with the Company
with a job grade of 229 or numerically higher, or a substantially similar
position with any Affiliate or Subsidiary of the Company. If Optionee has an
employment agreement with provisions that address the subject of this Section 6,
to the terms of that employment agreement shall control. (a) Optionee
acknowledges that he/she will acquire substantial knowledge and information
concerning the business of the Company and its Affiliates as a result of
employment. Optionee further acknowledges that the scope of business in which
the Company and its Affiliates are engaged as of the Grant Date is national and
very competitive and one in which few companies can successfully compete.
Competition by Optionee in that business after the termination of employment
would severely injure Company and its Affiliates. Accordingly, in consideration
for the value of this grant, during Optionee’s employment and for a period of
one (1) year after Optionee's employment terminates for any reason whatsoever,
Optionee agrees: (1) not to become an employee, consultant, advisor, principal,
partner or substantial shareholder of any firm or business that directly
competes with Company or its Affiliates or Subsidiaries in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an Affiliate or Subsidiary.
(b) No provision shall apply to restrict Optionee’s conduct, or trigger any
reimbursement obligations under this Agreement, in any jurisdiction where such
provision is, on its face, unenforceable and/or void as against public policy,
unless the provision may be construed, amended, reformed or equitably modified
to be enforceable and compliant with public policy, in which case, the provision
will apply as construed, amended, reformed or equitably modified.



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060005.jpg]
5 FIS Plan Agreements FIS Performance Option revised 10.29.2014 (c) The Company
and Optionee recognize that irreparable harm would result from any breach by
Optionee of the covenants contained in this Section and that monetary damages
alone would not provide adequate relief for any such breach. Accordingly, in
addition to other remedies which may be available to the Company, if Optionee
breaches a restrictive covenant in this Agreement, the parties acknowledge that
injunctive relief in favor of the Company is proper. (d) In the event of a
breach by Optionee of any restriction contained in this Section, such breach
shall be considered to be a breach of the terms of the Amended and Restated 2008
Omnibus Incentive Plan, and any other program, plan or arrangement by which
Optionee receives equity in the Company. Therefore, in addition to any other
available remedy, if Optionee breaches any restrictive covenant contained in
this Section, the Company shall also be entitled to revoke any portion of the
Grant for which the restrictions have not lapsed and recover any Shares (or the
gross value of any Shares) delivered or deliverable to Optionee pursuant to this
Agreement. MISCELLANEOUS PROVISIONS. Acknowledgements. The Optionee hereby
acknowledges that he or she has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their respective terms and conditions.
The Optionee acknowledges that there may be tax consequences upon the exercise
or transfer of the Option and that the Optionee should consult an independent
tax advisor prior to any exercise of the Option. Tax Withholding. Pursuant to
Article 20 of the Plan, the Company shall have the power and the right to deduct
or withhold, or require the Optionee to remit to the Company, an amount
sufficient to satisfy any federal, state and local taxes (including the
Optionee’s FICA obligations) required by law to be withheld with respect to this
Option. The Company may condition the delivery of Shares upon the Optionee’s
satisfaction of such withholding obligations. The Optionee may elect to satisfy
all or part of such withholding requirement by tendering previously-owned Shares
or by having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory withholding (based on minimum statutory withholding rates for
federal, state and local tax purposes, as applicable, including the Optionee’s
FICA taxes) that could be imposed on the transaction, and, to the extent the
Company so permits, amounts in excess of the minimum statutory withholding to
the extent it would not result in additional accounting expense. Such election
shall be irrevocable, made in writing and signed by the Optionee, and shall be
subject to any restrictions or limitations that the Company, in its sole
discretion, deems appropriate. Notice Concerning Disqualifying Dispositions. If
the Option is an Incentive Stock Option, the Optionee shall notify the Company
of any disposition of Shares issued pursuant to the exercise of the Option if
the disposition constitutes a “disqualifying disposition” within the meaning of
Sections 421 and 422 of the Code (or any successor provision of the Code then in
effect relating to disqualifying dispositions). Such notice shall be provided by
the Optionee to the Company in writing within 10 days of any such disqualifying
disposition. Rights as a Stockholder. Neither the Optionee nor the Optionee’s
transferee or representative shall have any rights as a stockholder with respect
to any Shares subject to this Option until the Option has been exercised and
Share certificates have been issued to the Optionee, transferee or
representative, as the case may be. Ratification of Actions. By accepting this
Agreement, the Optionee and each person claiming under or through the Optionee
shall be conclusively deemed to have indicated the Optionee’s acceptance and
ratification of, and consent to, any action taken under the Plan or this
Agreement and Notice of Stock Option Grant by the Company, the Board, or the
Committee.



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060006.jpg]
6 FIS Plan Agreements FIS Performance Option revised 10.29.2014 Notice. Any
notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the General Counsel of the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company. Choice of Law. This Agreement
and the Notice of Stock Option Grant shall be governed by, and construed in
accordance with, the laws of Florida, without regard to any conflicts of law or
choice of law rule or principle that might otherwise cause the Plan, this
Agreement or the Notice of Stock Option Grant to be governed by or construed in
accordance with the substantive law of another jurisdiction. Arbitration.
Subject to Article 3 of the Plan, any dispute or claim arising out of or
relating to the Plan, this Agreement or the Notice of Stock Option Grant shall
be settled by binding arbitration before a single arbitrator in Jacksonville,
Florida and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall decide any issues submitted in
accordance with the provisions and commercial purposes of the Plan, this
Agreement and the Notice of Stock Option Grant, provided that all substantive
questions of law shall be determined in accordance with the state and Federal
laws applicable in Florida, without regard to internal principles relating to
conflict of laws. Modification or Amendment. This Agreement may only be modified
or amended by written agreement executed by the parties hereto; provided,
however, that the adjustments permitted pursuant to Section 4.3 of the Plan may
be made without such written agreement. Severability. In the event any provision
of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced as if such illegal
or invalid provision had not been included. References to Plan. All references
to the Plan (or to a Section or Article of the Plan) shall be deemed references
to the Plan (or the Section or Article) as may be amended from time to time.
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Code Section 409A and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service and the
Plan and the Agreement shall be interpreted accordingly.



--------------------------------------------------------------------------------



 
[fispso2014perfopt1060007.jpg]
7 FIS Plan Agreements FIS Performance Option revised 10.29.2014 EXHIBIT A
Vesting and Restrictions This grant is subject to both a Performance Restriction
and a Time-Based Restriction, as described below (collectively, the “Period of
Restriction”). Performance Restriction In order for the Option to vest, the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) must determine that the Company has achieved Operating Income (as
defined below) in an amount equal to or greater than $1.93 billion (the
“Performance Restriction”) in each of the three calendar years, 2015, 2016 and
2017. The “Operating Income” measurement means Operating income from the Company
determined in accordance with GAAP as reported in the Company’s financial
statements, excluding depreciation and amortization, merger and
acquisition-related costs, asset impairment charges and other non-GAAP
adjustments. Additionally, changes to the basis of measurement shall be excluded
(such as prospective merger and acquisition costs, divestitures, currency, and
accounting adjustments, over the existing five-year plan expense), with the goal
being to measure the Company’s performance on a year-over-year basis. The
Committee will evaluate whether the Operating Income has been achieved following
the completion of the Company’s audit for each of the years 2015, 2016 and 2017.
Time-Based Restrictions Anniversary Date % of Option First (1st) anniversary
33.33% Second (2nd) anniversary 33.33% Third (3rd) anniversary 33.34% Vesting If
the Operating Income, as defined above, has been achieved for a particular
calendar year, the percentage of the Option indicated next to each Anniversary
Date shall vest on such indicated anniversary date (such three year vesting
schedule referred to as the “Time-Based Restrictions”). If the Operating Income
for any year has not been achieved, the Option subject to that year’s
Performance Restriction shall be forfeited and cancelled for no consideration.



--------------------------------------------------------------------------------



 